Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 1 of 9 PageID #: 5876



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  EDWARD BUTOWSKY,                             §
                                               §
                        Plaintiff,             §
                                               §
  v.                                           § CIVIL ACTION NO. 4:19-cv-0180-ALM-KPJ
                                               §
  MICHAEL GOTTLIEB, et al.                     §
                                               §
                        Defendants.            §



                     DEFENDANT ALAN FEUER’S REPLY IN SUPPORT OF
                     MOTION TO DISMISS THIRD AMENDED COMPLAINT
                         FOR LACK OF PERSONAL JURISDICTION


         Defendant Alan Feuer files this reply in support of his motion to dismiss Plaintiff Edward

  Butowsky’s claims against him for lack of personal jurisdiction, and states as follows:

                                         INTRODUCTION

         Butowsky fails to offer any basis for the Court to exercise specific jurisdiction over Feuer,

  and he abandons his general jurisdiction argument. Butowsky’s response to Feuer’s motion is

  based entirely on his allegations that Feuer “would have known that he was writing for a national

  publication, and he would have known that his [allegedly] false statements would be published in

  the state where [Butowsky] lived.” Dkt. 230 at 6. Under binding Fifth Circuit precedent, those

  facts cannot support specific jurisdiction over Feuer, regardless of whether Feuer knew Butowsky

  lived in Texas. Rather, Butowsky must show the NYT Article’s “subject and sources” reflect an

  attempt by Feuer to target the state. Clemens v. McNameee, 615 F.3d 374, 380 (5th Cir. 2010).

  He cannot make that showing. Texas is not mentioned in the article, and none of the reporting

  took place here.
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 2 of 9 PageID #: 5877



         Unable to reconcile his jurisdictional argument with established Fifth Circuit precedent,

  Butowsky relies on a misinterpretation of the Supreme Court’s decision in Walden v. Fiore, 571

  U.S. 277 (2014). Walden does not undermine the Fifth Circuit’s “subject and sources” standard.

  It merely cites decades-old precedent holding that the substantial circulation of a print publication

  in the forum can support personal jurisdiction over a nonresident publishing company. Id. at 287-

  88 (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777 (1984)). Butowsky cannot rely on

  Keeton to support exercising jurisdiction over Feuer, who did not personally distribute any copies

  of The New York Times in Texas. Keeton, 465 U.S. at 781 n.13 (“It does not of course follow from

  the fact that jurisdiction may be asserted over [the publisher] that jurisdiction may also be asserted

  over [any individual-defendant employees].”). Butowsky does not make an argument under

  Keeton, and he does not make any other argument that Feuer targeted his reporting at Texas. Thus,

  Walden does not support Butowsky’s attempt to avoid the Fifth Circuit’s “subject and sources”

  test or his attempt to drag Feuer, a New York-based reporter, into Texas to defend this case.

                                             ARGUMENT

         A.      Butowsky abandons any argument based on general jurisdiction.

         Butowsky’s response says nothing about general jurisdiction.            As a result, he has

  abandoned the issue. Taylor Pipeline Constr., Inc. v. Directional Rd. Boring, Inc., 438 F. Supp.

  2d 696, 706 (E.D. Tex. 2006) (arguments not addressed in response to dispositive motion deemed

  abandoned). Regardless, as argued in Feuer’s motion, general jurisdiction is a nonstarter. Feuer

  lives and works in New York, and he has no continuous and systematic contacts with Texas. Dkt.

  221-1 ¶¶ 3-7. This undisputed evidence precludes general jurisdiction. Daimler AG v. Bauman,

  571 U.S. 117, 139 (2014) (general jurisdiction requires that the defendant’s “affiliations with the




                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 3 of 9 PageID #: 5878



  State are so ‘continuous and systematic’ as to render [it] essentially at home in the forum State”

  (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011))).

         B.      Butowsky cannot establish specific jurisdiction over Feuer under the Fifth
                 Circuit’s “subject and sources” test for defamation claims.

         Butowsky also fails to offer any factual or legal basis for the Court to exercise specific

  jurisdiction over Feuer. The Fifth Circuit recognizes two alternative tests under which a libel

  plaintiff may establish personal jurisdiction over an out-of-state defendant:

                 Specific jurisdiction for a suit alleging the intentional tort of libel
                 exists for (1) a publication with adequate circulation in the state,
                 Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 773-74 (1984), or
                 (2) an author or publisher who “aims” a story at the state knowing
                 that the “effects” of the story will be felt there. Calder v. Jones, 465
                 U.S. 783, 789-90 (1984).

  Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 425 (5th Cir. 2005) (emphasis added). While

  Butowsky notes in passing that The New York Times “has a substantial presence in Texas,” Dkt.

  230 at 4, he does not attempt to satisfy the Keeton “adequate circulation” test as to Feuer. It is

  undisputed that Feuer is not personally responsible for The New York Times subscriptions, nor

  does he know the extent to which the paper is distributed in Texas. Dkt. 221-1 at ¶¶ 8-9; see also

  Keeton, 465 U.S. at 781 n.13 (“jurisdiction over an employee does not automatically follow from

  jurisdiction over the corporation which employs him”).

         Butowsky also cannot satisfy the Calder “aims a story” test, especially as it has been

  applied by the Fifth Circuit. The Fifth Circuit reads Calder to require that the forum be the “focal

  point” of the challenged publication, such that “(1) the subject matter of and (2) the sources relied

  upon for the article were in the forum state.” Fielding, 415 F.3d at 426 (emphasis added) (citing

  Revell v. Lidov, 317 F.3d 467, 474 (5th Cir. 2002)). Butowsky makes no argument that he can

  satisfy this test as to Feuer, and for good reason. Texas is not mentioned in the NYT Article, and



                                                    3
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 4 of 9 PageID #: 5879



  none of Feuer’s reporting was from Texas. Dkt. 221-1 ¶ 7. Feuer merely reported on two decisions

  by a federal court in New York.

         Moreover, Butowsky has abandoned any argument that the Court could exercise

  jurisdiction over Feuer based on the allegation that “Feuer knew Mr. Butowsky was a resident of

  Texas,” Dkt. 207 ¶ 20, as he fails to make any such argument in his response. See Dkt. 230; Taylor

  Pipeline Constr., 438 F. Supp. 2d at 706. But even if Butowsky had not abandoned this argument,

  his conclusory allegation would not change the jurisdictional analysis. Whether Feuer is deemed

  to have reviewed all of the pleadings in the lawsuits involving Butowsky, as opposed to just the

  court decisions discussed in the NYT Article, makes no difference in the jurisdictional analysis.

  The Fifth Circuit has repeatedly held that even actual knowledge of a plaintiff’s forum ties does

  not establish specific jurisdiction. Clemens, 615 F.3d at 380; Herman v. Cataphora, 730 F.3d 460,

  465-66 (5th Cir. 2013).

         Butowsky’s insistence that these Fifth Circuit cases are “inapposite,” Dkt. 230 at 2, is

  particularly confounding given their obvious similarities. Herman involved a defamation claim

  based on statements that, like the NYT Article, appeared in a national media publication—the

  Above the Law website. 730 F.3d at 462-63.1 So did Clemens, where the court found no

  jurisdiction even though the allegedly defamatory statements were published on Sports

  Illustrated’s website. 615 F.3d at 379-80; see also Revell, 317 F.3d at 473 (no jurisdiction though

  publication was made on website for Columbia University’s journalism school). Indeed, most of

  these cases involved publications or broadcasts more closely tied to Texas than the NYT Article.

  See, e.g., Herman, 730 F.3d at 465 (article reported in part on litigation taking place in forum);




  1
   The Fifth Circuit in Herman even noted that the defendant’s statements appeared to refer to
  persons who were involved in litigation in the forum state. 730 F.3d at 465.
                                                  4
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 5 of 9 PageID #: 5880



  Clemens, 615 F.3d at 377 (defendant had travelled to Texas approximately 35 times to work with

  plaintiff); Fielding, 415 F.3d at 426 (publisher acknowledged limited use of Texas sources).

          1.      Walden supports the Fifth Circuit’s “subject and sources” standard.

          Unable to satisfy the Fifth Circuit’s “subject and sources” test for determining Calder

  jurisdiction, Butowsky argues that the test has been undermined by the Supreme Court’s decision

  in Walden. Dkt. 230 at 3. Not so. Walden did not overturn Calder, nor is it inconsistent with the

  Fifth Circuit’s application of Calder in defamation cases.

          Walden was not a defamation case—the plaintiff in Walden sued in Nevada, where he

  lived, for alleged Fourth Amendment search-and-seizure violations that occurred in Georgia,

  where he was searched. Walden, 571 U.S. at 281-82, 288-89. The Ninth Circuit had held that the

  defendant’s act of making a statement he knew would affect persons in the forum state meant that

  he had expressly aimed his conduct at the forum. Id. at 282. The Supreme Court reversed, finding

  insufficient mere knowledge that the effects of an intentional tort will be felt in the plaintiff’s home

  state. Id. at 289. The Supreme Court distinguished Calder, noting that the defendants in Calder

  had made phone calls to the forum state and had written an article about the plaintiff’s forum-

  based activities. Id. at 287 (citing Calder, 465 U.S. at 788-89). This distinction mirrors the Fifth

  Circuit’s focus on the same types of contacts to assess whether jurisdiction is proper under Calder.

  See Clemens, 615 F.3d at 380; Fielding, 415 F.3d at 426; Revell, 317 F.3d at 474. Walden also

  cited Keeton for the straightforward proposition that an intentional tort occurs where the harm is

  felt. Id. at 288 (quoting Keeton, 465 U.S. at 777). But Keeton’s alternative, “adequate circulation”

  test does not apply to Feuer for the reasons explained supra.

          No case holds that Walden overruled Calder or undermined the Fifth Circuit’s “subject and

  sources” test. To the contrary, courts—including Butowsky’s cited cases—have interpreted

  Walden as narrowing Calder. See, e.g., Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d
                                                     5
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 6 of 9 PageID #: 5881



  96, 103 (5th Cir. 2018) (noting Walden clarified and narrowed Calder’s “effects” test). In Curry

  v. Revolution Laboratories, LLC, which is not a defamation case, the Seventh Circuit held Walden

  “confirmed that the inquiry into specific jurisdiction has not changed”—it focuses on the

  defendant’s contacts with the forum. 949 F.3d 385, 396 (7th Cir. 2020). Estate of Klieman v.

  Palestinian Authority—also not a defamation case—found no jurisdiction, noting Walden rejected

  allowing “a plaintiff’s contacts with the defendant and forum to drive the jurisdictional analysis.”2

  In short, Walden supports the Fifth Circuit’s “focal point” test, and Butowsky is wrong to argue

  otherwise.

         2.      TV Azteca does not undermine the Fifth Circuit’s “subject and sources” test.

         Butowsky is also wrong to rely on the Texas Supreme Court’s decision in TV Azteca v.

  Ruiz, 490 S.W.3d 29, 48-49 (Tex. 2016). Dkt. 230 at 4-6. Even if TV Azteca were inconsistent

  with Fifth Circuit precedent, that Fifth Circuit precedent would be binding on this Court on this

  issue of federal due process. Southwest Offset, Inc. v. Hudco Publ’g Co., 622 F.2d 149, 152 (5th

  Cir. 1980) (holding Texas Supreme Court’s minimum contacts analysis, a federal due process

  issue, is not binding on federal court because “the federal courts are not bound by state court

  determinations of what the Constitution requires”). And there is nothing inconsistent between TV

  Azteca and Fifth Circuit precedent. TV Azteca involved special jurisdictional considerations

  applicable to television broadcasts in border regions, where a broadcast signal originates in one

  jurisdiction and is received in the neighboring jurisdiction. 490 S.W.3d at 38, 52. TV Azteca did



  2
    923 F.3d 1115, 1125 (D.C. Cir. 2019), cert. granted, judgment vacated sub nom. Estate of
  Klieman v. Palestinian Auth., No. 19-741, 2020 WL 1978929 (U.S. Apr. 27, 2020); see also Power
  Investments, LLC v. SL EC, LLC, 927 F.3d 914, 918-19 (6th Cir. 2019) (emphasizing that, even
  after Walden, courts should ask, as in Calder, if the defendants’ actions were “expressly aimed”
  at the forum, as the “focal point” of the defendants’ conduct, and finding jurisdiction in fraud case
  over defendant who built relationship with forum resident and communicated with him in the
  forum thousands of times for over a year).
                                                   6
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 7 of 9 PageID #: 5882



  not decide how specific jurisdiction should be determined for journalists writing for national

  publications, and it held that the availability of the broadcast in the forum state—even when

  combined with knowledge that harm would be felt there—is insufficient to support specific

  jurisdiction. Id. at 45-46.

         Nor are Feuer’s contacts in this case analogous to the contacts the Texas Supreme Court

  found sufficient in TV Azteca. Indeed, Feuer does not have any significant contacts with Texas,

  much less any contacts relating to the NYT Article or his reporting more generally. Dkt. 222-1

  ¶¶ 4-7. In TV Azteca, by contrast, the reporter physically traveled to Texas “to promote her books

  about the [program at issue,] Ventaneando, and to Dallas to host a live broadcast of Ventaneando.”

  490 S.W.3d at 50. Thus, TV Azteca cannot support the Court’s exercise of specific jurisdiction

  over Feuer.

         C.      Butowsky will not be prejudiced by having to litigate any claims against Feuer
                 in New York, where he is litigating similar claims.

         Butowsky fails to identify any Texas interest in adjudicating these claims against out-of-

  state defendants who reported on out-of-state events.3 If Butowsky genuinely wishes to litigate

  his frivolous claims against Feuer, he should do so in New York, where he is still defending against

  the underlying lawsuit brought by Seth Rich’s parents. See Rich v. Fox News Network, LLC, 939




  3
     Butowsky cites Epstein v. Gary Television, Inc., 474 F. Supp. 2d 835, 841-42 (W.D. Tex. 2007),
  in arguing it would be “fair” to exercise jurisdiction over Feuer here. Dkt. 230 at 6-7. But Epstein
  followed Calder, distinguishing instances of national publication and finding jurisdiction when a
  reporter “interviewed [p]laintiff during a phone call to Texas,” researched Texas’s recording
  consent laws in advance of the phone call, and sent the broadcast to a Texas TV station. 474 F.
  Supp. 2d 835, 841-42 (W.D. Tex. 2007). Here, Butowsky does not dispute that Feuer “made no
  phone calls to Texas and did not otherwise knowingly communicate with any Texas residents, . . .
  did not obtain any documents from Texas, . . . [and] did not employ any stringers or freelancers in
  Texas” while reporting the NYT Article. Dkt. 222-1 ¶¶ 7-8. Epstein reinforces why Butowsky
  cannot satisfy the Calder test as to Feuer.
                                                   7
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 8 of 9 PageID #: 5883



  F.3d 112, 130 (2d Cir. 2019) (vacating dismissal of plaintiffs’ claims against Butowsky and

  remanding for further proceedings).

                                           CONCLUSION

         Defendant Feuer respectfully requests that the Court grant his Motion to Dismiss Third

  Amended Complaint under Federal Rule of Civil Procedure 12(b)(2) and dismiss this action

  against him for lack of personal jurisdiction.




                                                   8
Case 4:19-cv-00180-ALM-KPJ Document 232 Filed 05/08/20 Page 9 of 9 PageID #: 5884



                                              Respectfully submitted,

                                              /s/     Marc A. Fuller
                                              Thomas S. Leatherbury
                                              State Bar No. 12095275
                                              Marc A. Fuller
                                              State Bar No. 24032210
                                              Megan M. Coker
                                              State Bar No. 24087323
                                              Devin L. Kerns
                                              State Bar No. 24110081
                                              VINSON & ELKINS L.L.P.
                                              2001 Ross Avenue, Suite 3900
                                              Dallas, TX 75201
                                              Tel: 214.220.7700
                                              Fax: 214.999.7792
                                              tleatherbury@velaw.com
                                              mfuller@velaw.com
                                              megancoker@velaw.com
                                              dkerns@velaw.com

                                              Attorneys for Defendant Alan Feuer




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on the 8th day of May, 2020, a true and correct copy of the
  foregoing document was served via e-filing on all counsel of record.



                                            /s/ Marc Fuller
                                            Marc Fuller




                                                 9
